Title: To George Washington from James Warren, 10 June 1790
From: Warren, James
To: Washington, George



Sir
Plymouth [Mass.] June 10. 1790

The entire confidence I have in your friendship, & the great respect I have for your character, embolden me to hazard an address to you which I never before made to any man; a solicitation for Office. I have long served my country in stations of some distinction & importance; some of those services fell under your own observation during the period you commanded the army in this State; I have the pleasure to retrospect them with satisfaction, because I think they are marked with disinterestedness & fidelity, & though performed at a time when the distress of the country & the novelty of opposition to the power of Britain engaged the passions, have never heard of any imputation on my public character or conduct. I am willing to serve my country again if you should think proper to appoint me to any place suitable to the character I have sustained: I specify no particular object, because I have none in view; the present appearance of public measures makes me suppose that new appointments will be necessary.
Will you, Sir, permit me to add that I have a son Henry Warren who has once taken the liberty to request your notice: he has been educated to business, has activity and abilities, & a

character without exception; has been several times chosen by the House of Representatives Collector of Excise in this district, & by the virulence of party against me defeated: if he should be so happy as to meet your notice, I presume to say with confidence, he would never disgrace any appointment you may think proper to give him, or disappoint your expectations from him. My sufferings in the course of the Revolution, & the consequences of them to my family, I hope will be considered as a sufficient apology for this intrusion.
I am very happy to hear of your restoration to health & have the honour to be Sir with perfect Respect & Esteem your Excellency’s most obedient & very humble Servant

Jas Warren

